DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 

On page 8 of the remark, applicant argued: “. For example, claim 7 recites, inter alia, "a second host comprising a hardware accelerator" and "one or more networked hardware resources configured to execute the serverless computing task on the first host and the second host". One of ordinary skill in the art would recognize that a hardware accelerator includes hardware (e.g., cannot be interpreted as being directed entirely to software without any hardware) in view of the disclosure”. 

The examiner disagrees.  “one or more networked hardware resources” under BRI can be any networked SW resources that is associated (or can be used by) hardware. 

On page 11 of the remark, applicant argued: “Mak explicitly discloses that the offload nodes can be reconfigured "on the fly" to perform other logic. See id. at Col. 7, lines 38-45 ("partial reconfiguration is used to...modify any of the offload nodes...[a]s used herein, partial reconfiguration refers [to] the ability to reconfigure the logic on a region on a chip on the fly.") (Emphasis added); see also id. at Col. 3, lines 53-54 ("An offload node may include a hard intellectual property (IP) block that is configurable at execution time."

The examiner disagrees.  Although FPGA allows partial reconfiguration, it does not follow a HW IP block A can execute a function supported by HW IP block B.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10489195 in view of Sankaran, Cherkasova, Foruaciari, Bowman, and Kurata. 

Instant Application
195 Patent 
1. A method for hardware-accelerated serverless computing, the method comprising: 

receiving, from a user, a serverless computing task associated with one or more functions including at least one accelerable function able to be accelerated by hardware accelerators provided in at least one host of a plurality of hosts of a serverless computing environment; 

performing a placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be a host where a first function of the serverless computing task can be executed; 

executing on the first host at least the first function of the serverless computing task; identifying a second host of the plurality of hosts, the identified second host having a shared hardware accelerator and determined to be capable of accelerating execution of the accelerable function, the accelerable function not able to be accelerated by the first host; and executing the serverless computing task on the first host and the identified second host, the executing of the serverless computing task on the first host and the identified second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the identified second host.
1. A method for field programmable gate array (FPGA) accelerated serverless computing, the method comprising: 

receiving, from a user, a definition of a serverless computing task with one or more functions including at least one function able to be accelerated by FPGAs provided in a plurality of hosts of a serverless computing environment; 



performing an initial placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be a first optimal host for executing the serverless computing task; 



determining a supplemental placement of another function of the serverless computing task to a second host of the plurality of hosts, the second host determined to be a second optimal host for accelerating execution of the another function, the another function not able to be accelerated by one or more of the FPGAs in the first host; and executing the serverless computing task on the first host and the second host according to the initial placement and the supplemental placement, the executing of the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the another function from the first host to the second host.
7. A system comprising: a first host; a second host comprising a hardware accelerator; an interface connected to the first host and the second host and configured to receive, from a user, a serverless computing task with one or more functions to be executed, the one or more functions including at least one function able to be accelerated by one or more hardware accelerators provided in the first host or the second host; a task scheduler that when executed by at least one processor is configured to perform a placement of the serverless computing task to the first host, the first host determined to be a host where the serverless computing task can be executed, and to determine a placement of a hardware accelerable function of the serverless computing task to the second host, the second host determined to be capable of accelerating execution of the hardware accelerable function, the hardware accelerable function not able to be accelerated by the first host; and one or more networked hardware resources configured to execute the serverless computing task on the first host and the second host, executing the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the second host.
8. A system comprising: at least one memory element; at least one processor coupled to the at least one memory element; an interface that when executed by the at least one processor is configured to receive, from a user, a definition of a serverless computing task with one or more functions to be executed, the one or more functions including at least one function able to be accelerated by one or more FPGAs provided in a plurality of hosts of a serverless computing environment; a task scheduler that when executed by the at least one processor is configured to perform an initial placement of the serverless computing task to a first host of the plurality of hosts determined to be a first optimal host for executing the serverless computing task, and determine a supplemental placement of another function of the serverless computing task to a second host of the plurality of hosts determined to be a second optimal host for accelerating execution of the another function, the another function not able to be accelerated by the one or more FPGAs; and one or more workers provisioned in networked hardware resources of the serverless computing environment that when executed by the at least one processor is configured to execute the serverless computing task on the first host and the second host according to the initial placement and the supplemental placement, executing the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the another function from the first host to the second host.
13. One or more computer-readable non-transitory media comprising instructions, that when executed on one or more processors configure the one or more processors to perform operations comprising: receiving, from a user, a serverless computing task having at least two functions able to be accelerated by hardware accelerators provided in at least one of a plurality of hosts of a serverless computing environment; performing a placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be capable of executing a first accelerable function of the serverless computing task; performing a supplemental placement of a second accelerable function of the serverless computing task to a second host of the plurality of hosts, the second host determined to be capable of accelerating execution of the second accelerable function, the second accelerable function not able to be accelerated by one or more of the hardware accelerators in the first host; and executing the serverless computing task on the first host and the second host according to the placement and the supplemental placement, the executing of the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the second accelerable function from the first host to the second host.
15. One or more computer-readable non-transitory media comprising instructions, that when executed on one or more processors configure the one or more processors to perform operations comprising: receiving, from a user, a definition of a serverless computing task with one or more functions including at least one function able to be accelerated by FPGAs provided in a plurality of hosts of a serverless computing environment; performing an initial placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be a first optimal host for executing the serverless computing task; determining a supplemental placement of another function of the serverless computing task to a second host of the plurality of hosts, the second host determined to be a second optimal host for accelerating execution of the another function, the another function not able to be accelerated by one or more of the FPGAs in the first host; and executing the serverless computing task on the first host and the second host according to the initial placement and the supplemental placement, the executing of the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the another function from the first host to the second host.


As per claim 2, 195 patent teaches: The method of claim 1 (see rejection on claim 1).  

195 Patent does not expressly teach: 
wherein the shared hardware accelerators comprise graphics processing units.

However, Sankaran discloses: wherein the shared hardware accelerators comprise graphics processing units (Sankaran, [0151]).

Both 195 patent and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a GPU as an accelerator because GPU is a popular accelerator and GPU acceleration improves battery life, performance, and responsiveness.

As per claim 3, 195 patent t teaches: 
The method of claim 1 (see rejection on claim 1).

195 patent does not expressly teach: 
 wherein the shared hardware accelerators comprise field programmable gate arrays.

However, Sankaran discloses: 
wherein the shared hardware accelerators comprise field programmable gate arrays (Sankaran, [0151]).

Both 195 patent and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an FPGA as an accelerator because FPGA is a popular accelerator and acceleration improves battery life, performance, and responsiveness.


As per claim 4, 195 patent t teaches: 
The method of claim 1 (see rejection on claim 1).

195 patent does not expressly teach: 
wherein the accelerable function comprises a machine learning function.

However, Sankaran discloses: 
wherein the accelerable function comprises a machine learning function (Sankaran, [0151]).

Both 195 patent and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to accelerate a machine learning function because machine learning is a popular function to be accelerated, and it is well-known in the art that a hardware accelerators (GPU, etc.) is a specialized processing unit with enhanced mathematical computation capability, making it ideal for machine learning.

As per claim 5, 195 patent t teaches: 
The method of claim 1 (see rejection on claim 1).

195 patent does not expressly teach: 
herein the accelerable function comprises an artificial intelligence function.

However, Sankaran discloses: 
herein the accelerable function comprises an artificial intelligence function
 (Sankaran, [0151]).

Both 195 patent and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to accelerate an artificial intelligence function.
 because artificial intelligence is a popular function to be accelerated, and it is well-known in the art that a hardware accelerators (GPU, etc.) is a specialized processing unit with enhanced mathematical computation capability, making it ideal for artificial intelligence.

As per claim 6, 195 Patent teaches: 

The method of claim 1 (see rejection on claim 1).

195 Patent does not expressly teach: 
determining an initial placement of the serverless computing task by estimating execution time of the serverless computing task for each of the plurality of hosts and selecting the identified second host for having less execution time for the accelerable function than other hosts of the plurality of hosts.

However, Cherkasova discloses: 

determining an initial placement of the serverless computing task by estimating execution time of the serverless computing task for each of the plurality of hosts (Cherkasova, [0016]) and 
selecting the identified second host for having less execution time for the accelerable function than other hosts of the plurality of hosts (Cherkasova, [0016]).

Both 195 Patent and Cherkasova pertain to the art of task scheduling.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select processing resources with short execution time because execution time is a common metric used in selecting a server to run tasks.  A PHOSITA would thus know to use Cherkasova’s method of using execution time to as a metric to select servers. 

As per claim 8, see rejection on claim 2. 

As per claim 10, see rejection on claim 4. 

As per claim 11, see rejection on claim 5. 

As per claim 12, 195 Patent teaches: 

The system of claim 7 (See rejection on claim 1).

195 Patent does not expressly teach: 

wherein the placement is triggered based on an actual input data size to the hardware accelerable function.

However, Kurata discloses: 

wherein the placement is triggered based on an actual input data size to the hardware accelerable function (Kurata, [0171]).


Both 195 Patent and Kurata pertain to the art of task scheduling.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to schedule tasks based on data size because offloading execution when data size gets too large would speed up execution. 

As per claim 14, see rejection on claim 2. 

As per claim 15, see rejection on claim 3.
As per claim 16, see rejection on claim 4. 

As per claim 17, see rejection on claim 5. 

As per claim 18, see rejection on claim 12. 

As per claim 19, 195 Patent teaches: 

The method of claim 1 (see rejection on claim 1).

195 Patent does not expressly teach: 
wherein the first host comprises at least one of a virtual machine or a software container, and wherein the second host comprises at least one of a different virtual machine or a different software container.

However, Foruaciari discloses: 

wherein the first host comprises at least one of a virtual machine or a software container (Foruaciari, FPGA virtualization—a virtualized FPGA can be seen as one or more VMs), and wherein the second host comprises at least one of a different virtual machine or a different software container (Foruaciari, FPGA virtualization, Conclusion).

Both 195 Patent and Foruaciari pertain to the art of FPGA Systems.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to virtualize FPGA because virtualizing FPGAs would overcome the limits of a physical FPGA and as a consequence, to reduce the cost of using these components by avoiding underused components. 

As per claim 20, 195 Patent teaches: 

The method of claim 1 (see rejection on claim 1).

195 Patent does not expressly teach: 
wherein the first host comprises at least one of a virtual machine or a software container, and wherein the second host comprises at least one of a different virtual machine or a different software container.

However, Bowman discloses: 

wherein the first host comprises a first computer system comprising at least one memory and at least one processor coupled to the at least one memory (Bowman, pg 43,  b16), and wherein the second host comprises a second computer system comprising at least one additional memory and at least one additional processor coupled to the at least one additional memory (Bowman, pg 43, eP32).

Both 195 Patent and Bowman pertain to the art of FPGA Systems.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CPUs and memory on FPGA because running come general tasks on FPGA would offload general processors to increase performance. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 7, the claim can be seen as a SW per se because hardware accelerator can be (under the broadest reasonable interpretation) be any SW that accelerates HW.  Networked hardware resources (under BRI) can be seen as  SW resources used by networked hardware. 

Applicant is encouraged to claim HW such as a processor and/or memory to overcome the rejection. 

All dependent claims (not mentioned above) are rejected by virtue of base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mak (US9910705) (hereinafter Mak). 

As per claim 1, Mak teaches: 

 A method for hardware-accelerated serverless computing, the method comprising: 
receiving, from a user, a serverless computing task associated with one or more functions including at least one accelerable function able to be accelerated by hardware accelerators provided in at least one host of a plurality of hosts of a serverless computing environment (Mak, col 7, ll 26-31); 
performing a placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be a host where a first function of the serverless computing task can be executed (Mak, col 7, ll 26-31); 
executing on the first host at least the first function of the serverless computing task  (Mak, col 7, ll 26-31); 
identifying a second host of the plurality of hosts, the identified second host having a shared hardware accelerator and determined to be capable of accelerating execution of the accelerable function, the accelerable function not able to be accelerated by the first host (Mak, col 7, ll 26-31); and 
executing the serverless computing task on the first host and the identified second host, the executing of the serverless computing task on the first host and the identified second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the identified second host  (Mak, col 7, ll 26-31).

As per claim 3, Mak teaches: 

The method of claim 1 (see rejection on claim 1), wherein the shared hardware accelerators comprise field programmable gate arrays (Mak, col 7, ll26-31).

As per claim 7, Mak teaches: 

A system comprising: 
a first host (Mak, col 7, ll 26-31); 
a second host comprising a hardware accelerator (Mak, col 7, ll 26-31); 
an interface connected to the first host and the second host and configured to receive, from a user, a serverless computing task with one or more functions to be executed, the one or more functions including at least one function able to be accelerated by one or more hardware accelerators provided in the first host or the second host (Mak, col 7, ll 26-31); 
a task scheduler that when executed by at least one processor is configured to perform a placement of the serverless computing task to the first host, the first host determined to be a host where the serverless computing task can be executed, and to determine a placement of a hardware accelerable function of the serverless computing task to the second host, the second host determined to be capable of accelerating execution of the hardware accelerable function (Mak, col 7, ll 26-31), 
the hardware accelerable function not able to be accelerated by the first host; and one or more networked hardware resources configured to execute the serverless computing task on the first host and the second host, executing the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the accelerable function from the first host to the second host (Mak, col 7, ll 26-31).

As per claim 9, see rejection on claim 3. 

As per claim 13, Mak teaches: 

 One or more computer-readable non-transitory media comprising instructions, that when executed on one or more processors configure the one or more processors to perform operations comprising: 
receiving, from a user, a serverless computing task having at least two functions able to be accelerated by hardware accelerators provided in at least one of a plurality of hosts of a serverless computing environment; performing a placement of the serverless computing task to a first host of the plurality of hosts, the first host determined to be capable of executing a first accelerable function of the serverless computing task (Mak, col 7, ll 26-31).; 
performing a supplemental placement of a second accelerable function of the serverless computing task to a second host of the plurality of hosts, the second host determined to be capable of accelerating execution of the second accelerable function, the second accelerable function not able to be accelerated by one or more of the hardware accelerators in the first host (Mak, col 7, ll 26-31).; and 
executing the serverless computing task on the first host and the second host according to the placement and the supplemental placement, the executing of the serverless computing task on the first host and the second host including provisioning a first data forwarder for forwarding data to be processed by the second accelerable function from the first host to the second host (Mak, col 7, ll 26-31).

As per claim 15, see rejection on claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Sankaran et al. (US2019/0347125) (hereinafter Sankaran).

As per claim 2, Mak teaches: 

The method of claim 1 (see rejection on claim 1). 

Mak does not expressly teach: 
 wherein the shared hardware accelerators comprise graphics processing units.

However, Sankaran discloses: 
wherein the shared hardware accelerators comprise graphics processing units (Sankaran, [0151]).

Both Mak and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a GPU as an accelerator because GPU is a popular accelerator and GPU acceleration improves battery life, performance, and responsiveness.


As per claim 4, Mak teaches: 


The method of claim 1 (see rejection on claim 1).

Mak does not expressly teach: 

 wherein the accelerable function comprises a machine learning function.

However, Sankaran discloses: 

wherein the accelerable function comprises a machine learning function (Sankaran, [0151]).

Both Mak and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to accelerate a machine learning function because machine learning is a popular function to be accelerated, and it is well-known in the art that a hardware accelerators (GPU, etc.) is a specialized processing unit with enhanced mathematical computation capability, making it ideal for machine learning.

As per claim 5, Mak teaches: 

The method of claim 1 (see rejection on claim 1).

Mak does not expressly teach: 

 wherein the accelerable function comprises an artificial intelligence function.


However, Sankaran discloses: 

wherein the accelerable function comprises an artificial intelligence function (Sankaran, [0151]).

Both Mak and Sankaran pertain to the art of task acceleration.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to accelerate an artificial intelligence function because artificial intelligence is a popular function to be accelerated, and it is well-known in the art that a hardware accelerators (GPU, etc.) is a specialized processing unit with enhanced mathematical computation capability, making it ideal for artificial intelligence.

As per claim 8, see rejection on claim 2. 

As per claim 10, see rejection on claim 4. 

As per claim 11, see rejection on claim 5. 

As per claim 14, see rejection on claim 2. 

As per claim 16, see rejection on claim 4. 

As per claim 17, see rejection on claim 5. 

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Cherkasova et al. (US2017/0068574) (hereinafter Cherkasova). 

As per claim 6, Mak teaches: 
The method of claim 1 (see rejection on claim 1).

Mak does not expressly teach: 
further comprising: 
determining an initial placement of the serverless computing task by estimating execution time of the serverless computing task for each of the plurality of hosts and 
selecting the identified second host for having less execution time for the accelerable function than other hosts of the plurality of hosts.

However, Cherkasova discloses: 

determining an initial placement of the serverless computing task by estimating execution time of the serverless computing task for each of the plurality of hosts (Cherkasova, [0016]) and 
selecting the identified second host for having less execution time for the accelerable function than other hosts of the plurality of hosts (Cherkasova, [0016]).

Both Mak and Cherkasova pertain to the art of task scheduling.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select processing resources with short execution time because execution time is a common metric used in selecting a server to run tasks.  A PHOSITA would thus know to use Cherkasova’s method of using execution time to as a metric to select servers. 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Kurata et al. (US2019/0213049) (hereinafter Kurata).

As per claim 12, Mak teaches: 

The system of claim 7 (see rejection on claim 7).

Mak does not expressly teach: 

wherein the placement is triggered based on an actual input data size to the hardware accelerable function.

However, Kurata discloses: 

wherein the placement is triggered based on an actual input data size to the hardware accelerable function (Kurata, [0171]).


Both Mak and Kurata pertain to the art of task scheduling.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to schedule tasks based on data size because offloading execution when data size gets too large would speed up execution. 

As per claim 18, see rejection on claim 12. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Foruaciari et al. (Virtual FPGAs: Some Steps Behind the Physical Barriers, 1998) (hereinafter Foruaciari).

As per claim 19, Mak teaches:
The method of claim 1 (See rejection on claim 1). 
Mak does not expressly teach: 

wherein the first host comprises at least one of a virtual machine or a software container, and wherein the second host comprises at least one of a different virtual machine or a different software container.

However, Foruaciari discloses: 

wherein the first host comprises at least one of a virtual machine or a software container (Foruaciari, FPGA virtualization—a virtualized FPGA can be seen as one or more VMs), and wherein the second host comprises at least one of a different virtual machine or a different software container (Foruaciari, FPGA virtualization, Conclusion).

Both Mak and Foruaciari pertain to the art of FPGA Systems.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to virtualize FPGA because virtualizing FPGAs would overcome the limits of a physical FPGA and as a consequence, to reduce the cost of using these components by avoiding underused components. 




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mak in view of Bowman et al. (Bowman, J., & Garage, W. (2010, January). J1: a small Forth CPU Core for FPGAs. In EuroForth 2010 Conference Proceedings) (hereinafter Bowman).

As per claim 20, Mak teaches:

The method of claim 1 (See rejection on claim 1). 

Mak does not expressly teach: 

wherein the first host comprises a first computer system comprising at least one memory and at least one processor coupled to the at least one memory, and wherein the second host comprises a second computer system comprising at least one additional memory and at least one additional processor coupled to the at least one additional memory.

However, Bowman discloses: 

wherein the first host comprises a first computer system comprising at least one memory and at least one processor coupled to the at least one memory (Bowman, pg 43,  b16), and wherein the second host comprises a second computer system comprising at least one additional memory and at least one additional processor coupled to the at least one additional memory (Bowman, pg 43, eP32).

Both Mak and Bowman pertain to the art of FPGA Systems.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CPUs and memory on FPGA because running come general tasks on FPGA would offload general processors to increase performance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196